IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JOSEPH LACAVA, PEETITIONER             : No. 171 EAL 2017
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
SOUTHEASTERN PENNSYLVANIA              :
TRANSPORTATION AUTHORITY AND           :
CITY OF PHILADELPHIA,                  :
                                       :
                    Respondents        :

JOSEPH LACAVA,                         : No. 174 EAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
SOUTHEASTERN PENNSYLVANIA              :
TRANSPORTATION AUTHORITY AND           :
CITY OF PHILADELPHIA,                  :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.